Application denied and petition dated January 25, 1979 dismissed, without costs. By this article 78 proceeding, petitioner seeks a judgment restraining respondents from proceeding in the criminal prosecution of petitioner unless respondents abide by a previously agreed to plea bargain. Under the circumstances presented herein, we are of the opinion that since the issue presented may be reviewed by appeal (e.g., People v Selikoff, 35 NY2d 227) or by other application, the extraordinary remedy of prohibition does not lie (Matter of State of New York v King, 36 NY2d 59, 62). Mahoney, P. J., Sweeney, Staley, Jr., Main and Mikoll, JJ., concur.